 TRINITY VALLEY IRON AND STEEL COMPANY417also has shops and sales offices at both Orlando, and Jacksonville,Florida.All three companies have the same set of officers, are underthe operational direction of a single general manager, have a singleadministrative office and payroll staff, and a common labor policy.These factors justify a finding that the three companies constitute asingle employer within the meaning of the Act.In addition to the foregoing indicia of functional and organiza-tional integration, there is frequent interchange of employees betweenthe three companies.During seasonal slack periods Reeves' employeesare utilized in the production operations of Florida Wholesale andSoutheastern.FloridaWholesale's employees frequently work atReeves' warehouse.Reeves' employees are utilized in maintaining thegrounds and equipment of Florida Wholesale and Southeastern.FloridaWholesale employees work in Southeastern's plant duringslack periods and occasionally assist Reeves' employees in the erectionof fences.Southeastern and Florida Wholesale use a common storagearea, common watchmen, and a common foundryman. Florida Whole-sale's truckdrivers regularly spend some of their nondriving timeworking for Southeastern.In view of the common ownerships, the high degree of functionaland organizational integration and the considerable amount of em-ployee interchange among the three companies, we find that the two-company unit sought by the Petitioner is inappropriate.Althoughemployees of the three companies may constitute an appropriate unit,we are administratively advised that the Petitioner's showing of in-terest is insufficient to warrant the direction of an election in such aunit.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]Trinity ValleyIron and Steel Company, a Division of C. C. GriffinManufacturing Company,Inc. andInternationalMolders &Foundry Workers Union of North America,AFL-CIO, LocalNo. 9.Case No. 16-CA-1456.April 27, 1960DECISION AND ORDEROn January 11, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.127 NLRB No. 61.560940-61-vol. 127-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase,2 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Trinity ValleyIron and Steel Company,a division of C. C. Griffin ManufacturingCompany, Inc., Fort Worth, Texas,its officers,agents,successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with the InternationalMolders&Foundry Workers Union of North America,AFL-CIO,Local No.9, and Lodge 1591, International Association of Machinists,AFL-CIO,as the jointly certified exclusive bargaining representativeof all its employees in the appropriate unit with respect to rates ofpay, wages,hours of employment,or other terms and conditions ofemployment,by instituting changes in the terms and conditions ofemployment of employees in the appropriate unit without first con-sulting with and bargaining with the aforesaid joint bargaining repre-sentative concerning these matters.(b) Soliciting employees to abandon their strike, inducing employ-ees to abandon their strike by promising them benefits,and requestingemployees to induce fellow employees to abandon their strike.(c) In any other manner interfering with,restraining,or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in any other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Rodgers, Bean, and Fanning].O The Respondent's request for oral argument is hereby denied. In our opinion, therecord, the exceptions,and the brief adequately present the issues and positions of theparties.8In accordance with Board policy, the Trial Examiner recommended reinstatement ofthe unfair labor practice strikers with backpay to begin 5 days after the date of applica-tion for reinstatement until the date of Respondent's offer of reinstatement.SeeTinyTown Togs, Inc.,7 NLRB 54.As Respondent's exceptions contain insufficient reasonsfor departing from this customary remedy, we shall adopt it. TRINITY VALLEY IRON AND STEEL COMPANY419a labor organization as a condition of employment as authorized inSection 8(a) (3) of the National Labor Relations Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Molders& Foundry Workers Union of North America, AFL-CIO, Local No.9, and Lodge 1591, International Association of Machinists, AFL-CIO, as the jointly certified exclusive bargaining representative of theemployees in the appropriate unit consisting of all production andmaintenance employees at the Respondent's Fort Worth, Texas, plant,exclusive of office clerical employees, over-the-road truckdrivers,guards, professional employees, the shipping clerk, the patternmaker,and supervisors as defined in the Act, and embody any understandingreached in a 'signed contract.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those employeeswho were on strike on and after June 30, 1959, and who have notalready been reinstated to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges, dismissing if necessary any persons hired by the Respondenton or after June 30, 1959, who were not in the Respondent's employon that date.(c)Make whole the employees specified in paragraph numbered2(b), above, for any loss of pay they may suffer by reason of theRespondent's refusal, if any, to reinstate them in the manner providedin paragraph numbered 2(b), above, by payment to each of them asum of money equal to that which he normally would have earned aswages during the period from 5 days after the date on which he appliesfor reinstatement to the date of the Respondent's offer of reinstate-ment, less his net earnings if any during said period.(d)Post at its plant in Fort Worth, Texas, the notice attachedhereto marked "Appendix." 4 Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by an authorized representative of the Respondent, beposted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel cards and reports, andall other records necessary to analyze the amounts of backpay whichmay be or become due and the rights of employment under 'the termsof this Order.(f)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS HEREBY ORDERED that the complaint herein be, and it herebyis,dismissed, insofar as it alleges that a remark by Respondent'sOffice Manager Sligh to employee Milton Hill, Sr., to the effect thatthe employees should have come to the Respondent before seeking thehelp of the Unions, was in violation of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Ac. We hereby notify our employees that:WE WILL bargain collectively upon request with the Interna-tionalMolders & Foundry Workers Union of North America,AFL-CIO, Local No. 9, and Lodge 1591, International Asso-ciation of Machinists, AFL-CIO, as the jointly certified exclusivebargaining representative of all our employees in the appropriateunit described below with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment,and, if an agreement is reached, embody such understanding in asigned contract.The appropriate unit is:All production and maintenance employees at our FortWorth, Texas, plant, exclusive of office clerical employees,over-the-road truckdrivers, guards, professional employees,the shipping clerk, the patternmaker, and supervisors asdefined in the Act.WE WILL NOT unilaterally institute changes affecting the termsand conditions of employment of employees in the appropriateunit described above without first consulting and bargainingwith International Molders & Foundry Workers Union of NorthAmerica, AFL-CIO, Local No. 9, and Lodge 1591, InternationalAssociation of Machinists, AFL-CIO, as the jointly certifiedbargaining representative of our employees. TRINITY VALLEY IRON AND STEEL COMPANY421WE WILL NOT interfere with, restrain, orcoerce our employeesin the exercise of their rights guaranteed by the National LaborRelations Act by directly inducing them to abandon their strike,by promising them benefits to induce them to abandon theirstrike, or by requesting them to solicit their fellow employees toabandon their strike.WE WILL NOT in any other manner interfere with, restrain, orcoerce ouremployees in the exercise of the right to self-organiza-tion, to form labor organizations, or to join or assist the above-namedor any other labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein other concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain fromengagingin any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the National Labor RelationsAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL, upon application, offer immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges,to all our employees who were on strike on and after June 30,1959, and who have not already been reinstated to their formeror substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, dismissing if necessaryall personshired on orafter June30,1959.WE WILL make each such employee whole for any loss of paysuffered by him as a result of our failure to reinstate him within5 days after his application.TRINITY VALLEY IRON AND STEEL COMPANY,A DIVISION OF C. C. GRIFFIN MANUFAC-TURING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charges filed by International Molders & FoundryWorkers Union of North America,AFL-CIO, Local No.9, againstTrinity ValleyIron and Steel Company, a Divisionof C. C.Griffin Manufacturing Company, Inc.,herein called the Respondent,the General Counsel for the National Labor RelationsBoard,herein called the Board,by the Regional Director for the Sixteenth Region, 422DECISIONSOF NATIONALLABOR RELATIONS BOARDissued his complaint dated August 6, 1959, and his amended complaint datedSeptember 24, 1959, against the Respondent alleging that it had engaged in andwas engaging in unfair labor practices within the meaning of Section 8(a)(1) and(5) and Section 2(6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the complaint and its amendment, the charge anditsamendments, and notice of hearing were duly served upon the parties.TheRespondent's answer to the complaint duly filed denies the allegations of unlawfulconduct therein.A hearing was held at Fort Worth, Texas, on October 5 and on November 16,1959, before the Trial Examiner duly designated to conduct the hearing.All partieswere represented by counsel or other representative.Full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence, and to submit argu-ment was afforded all parties.Upon the entire record in the case, and from observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe following commerce facts are alleged by the complaint and admitted bythe answer.C. C. Griffin Manufacturing Company, Inc., is a Texas corporationwhich through its division, Trinity Valley Iron and Steel Company, operates an ironfoundry at Fort Worth, Texas. In the operation of this foundry the Respondent,during the 12-month period preceding issuance of the complaint, sold products vijluedin excess of $50,000 which were shipped in interstate commerce from Fort Worthto points outside the State of Texas.From these facts I find that the Respondent isengaged in interstate commerce and that it will effectuate the policies of the Act toassert jurisdiction in this case over its business.II.LABOR ORGANIZATIONS INVOLVEDInternationalMolders& FoundryWorkers Unionof North America, AFL-CIO,Local No. 9, and Lodge 1591,International Association of Machinists,AFL-CIO, arelabor organizations which admit to membership employees of the Respondent.Theyare herein jointly called the Unions.III.THE UNFAIR LABOR PRACTICESThe Unions are and during all relevant times were the jointly certified exclusivebargaining representative of the Respondent's production and maintenance employees.Pursuant to the Unions' February 5, 1959, request the Respondent entered bargain-ing negotiations and before June 8, 1959, both sides met several times withoutreaching agreement.On this latter date the Unions struck in support of theirdemands.After the start of the strike the partiesmet once againon August 10,1959, without coming to an agreement.There have been no other meetings and thestrike still continues.The General Counsel maintains that the Respondent hasviolated Section 8(a)(5) of the Act by unilaterally granting wage increases to itsnonstriking employees during the strike; that the Respondent violated Section8(a)( I) of the Act by offering material benefits to certain employees to induce themto abandon the strike, and further that the Respondent in violation of Section 8(a) (1)of the Act requested an employee to solicit the abandonment of the strike by hisfellow employees.The complaint further alleges that the strike was prolonged onor about June 13, 1959, by the commission of these unfair labor practices.TheRespondent's answer simply denies thecommissionof unfair conduct ascribed toit by the complaint.The Respondent offered no testimony in its defense.From-the uncontroverted and unimpeached testimony of the General Counsel'switnesses,which I credit, I find that the Respondent, through its acknowledgedagents, committedthe following conduct:(1)According to striking employee Nelson Cary, Ferrell A. Butcher, identifiedby Cary as his foreman but conceded by the Respondent to be its assistant foundrysuperintendent, spoke to him on the street about three blocks from the plant on aSaturday, 1 or 2 weeks after the start of the strike, and asked him to come back towork the following Monday stating that if he did he "might get a raise."(2)According to striking employee Johnny Allen, he and several other employeeshad returned to the plant 1 week after the start of the strike to receive their lastpaychecks.As Allen was handed his check by L. G. Robinson, the Respondent'sgeneral superintendent, the latter said to him in the presence of other employees,"Johnny,I'm going tolet you come on back to work.We need you awfully bad in TRINITY VALLEY IRON AND STEEL COMPANY423here."Allen replied, "I might be back Monday," whereupon Robinson remarked,"Well come on back we are going to make time better, things will be better."(3)According to striking employee Milton Hill, Sr., the aforementioned FerrellA. Butcher, whom he identiled as his foreman, spoke to him on the picket line infront of the plant during the second or third week of the strike and said, "Whydon't you throw that old sign down and come back to work? The company gaveeverybody a five percent raise starting this morning."Employee Clifford LeeHarrington, who was also present on this occasion, corroborated Hill's testimony.Further, according to Hill, when he received his paycheck on June 12, 1959, in theRespondent's office, OfficeManager John R. Sligh said to him that before theemployees "went on strike and got a union-they should have gotten together andcome to the company with what they wanted instead of hiring Mr. Heickman [theMolders' International representative]."(4)According to striking employee Ernest D. Manning, D. F. Brown, identifiedby Manning as his foreman and who appears to be the H. F. Brown acknowledged bythe Respondent to be the foreman of the core department, spoke to him on thepicket line on July 1 and told him "to throw the picket sign down and come on backto work, that they was making a right smart of changes that evening."-(5)According to striking employee Eugene Spears, the aforementioned Butcherunder whom he worked spoke to him on the street about 3 or 4 weeks after the startof the strike and requested him to talk to the other strikers and to get them to comeback to work.(6)According to striking employee Alphonso Johnson, foundry SuperintendentWallace B. Erb under whom he worked called him by telephone during the secondweek of the strike and discussed with him his reasons for striking.When Johnsonrevealed that one of his complaints related to the work conditions imposed byButcher, Erb told him to come back to work and he would "work out something."He further stated that Mr. Griffin, identified by Johnson as the owner of the plant,would give him "better satisfaction inside than outside because he is kind of hard-boiled."Johnson further related that while picketing in front of the plant duringthe third week of the strike John E. Hardin, foreman of the maintenance department,asked him to return to work and informed him the Respondent was granting a 5-percent raise the following Monday.When Johnson advised he would not return,Hardin again told him "to be sure to come back Monday to go to work," and added"if I hear anymore about this it's a damn lie." Johnson testified this last commentwas meaningless to him.(7)The Respondent's payroll data in evidence reveals that in the June 27, 1959,pay period a wage increase of approximately 5 percent was given by the Respondentto numerous employees who had remained at work during the strike.According tothe credited testimony of International Representative Heickman, who had been thespokesman for the Unions during the contract negotiations, there had been no agree-ment between the Respondent and the Unions concerning wages during the meetingspreceding the strike or at the one meeting on August 10, 1959, during the strike.The Respondent's initial position on wages as shown by a handwritten statement fromAttorney John Price, the Respondent's spokesman during the negotiations, was tocontinue the rates existing at the start of negotiations.The Respondent later pro-posed a 5-cent hourly increase provided the Unions accepted a 5-year contract with-out a wage reopening clause, and in the alternative offered a 1-year contract withoutany wage increase.Neither alternative was accepted by the Unions.At one pointthe Unions suggested a 1-year contract with a 5-cent hourly increase but this proposalwas rejected.At another point the Unions requested a 10- or 15-cent across-the-board increase in hourly rates which apparently was also rejected.At the June 4meeting, the last before the strike, Heickman brought up for discussion the foregoingalternatives previously proposed by the Respondent.At that time Attorney Pricepresented him a document entitled "Apprentice Program" which included a startingand top wage for five classifications with provisions for a 21/2 -cent advancement inthe hourly rate every 3 months until top is reached with advancement "contingenton worker's ability "Heickman observed that the maximum rates for these classi-fications were lower than those already in effect.At this meeting the Respondentunexpectedly added a set of working rules to the negotiations and this promptedHeickman to comment that the negotiations were deteriorating.At this point theRespondent's negotiators left the meeting.At the August 10 meeting Heickmanasked the Respondent to offer the same wage increase which according to his in-formation had been granted to nonstrikers, and was told by Price the Respondentwould give nothing which cost it money.Heickman testified also that Price respondedthat he would not discuss wages because "it was now in the hands of the Courts anditwas for them to decide as to what the wage rate was going to be." At this same 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting Heickman asked Price for additional wage data to reflect the wage rates thenbeing paid.Heickman received certain data by mail about September 1, 1959, whichlisted the rates then in effect for the Respondent's employees without identifyingthem by name. The only information provided by this data to show the rates paidspecific employees was a listing of clock numbers opposite the rates and classifications.Notwithstanding the obscurity of this data comparison with the job classificationsshown on wage data furnished by the Respondent before the strike permitted Heick-man reasonably to determine from it that the Respondent had during the strikegranted wage increases.This determination was consistent with the reports of suchunilateral conduct which Heickman had received before then from striking employees.The appeals by the Respondent through its admitted agents to employees toabandon the strike being waged by their Unions and to return to work, especiallywhen coupled with direct or clearly implied promises of benefit, constituted unlawfulinterference with, restraint, and coercion of employees in the exercise of rightsguaranteed by Section 7 of the Act.'The Respondent by the following conduct ofits agents violated Section 8(a)( I) of the Act:1.Assistant Foundry Superintendent Butcher's request to employee Nelson Caryto return to work coupled with the implied promise of a raise;2.General Superintendent Robinson's request to employee Johnny Allen in thepresence of other employees to return to work coupled with an implied promise ofbenefits;3.Butcher's request to employee Milton Hill, Sr., in the presence of another strik-ing employee, to stop picketing and return to work coupled with the implication thathe would receive the 5-percent raise which the Respondent had just granted itsemployees;4.Foreman H. F. Brown's request to employee Ernest D. Manning to stop picket-ing and return to work coupled with an implied promise of benefits;5.Butcher's request to employee Eugene Spears to solicit the return to work offellow strikers;6.Foundry Superintendent Wallace B. Erb's request to employee Alphonso John-son to return to work coupled with a promise of benefits; and7.Foreman John E. Hardin's request to employee Alphonse, Johnson to returnto work coupled with his assertion that the Respondent was about to grant a 5-percentraise.I do not consider the remark by Office Manager Sligh to employee Milton Hill, Sr.,to the effect that the employees should have come to the Respondent before seekingthe help of the Unions as unlawful. I regard this as a noncoercive privileged ex-pression and recommend the dismissal of the complaint allegation that it was viola-tive of the Act.The grant of the wage increase to nonstriking employees during the June 27, 1959,pay period was in derogation of the Respondent's statutory obligation to refrain fromaltering the terms and conditions of employment of its employees without notice toand opportunity for consultation with their certified bargaining representative.Therecord shows that at no time during their negotiations had the Respondent and theUnions proposed or discussed an increase in wage rates such as that shown to havebeen instituted by the Respondent, and no explanation was offered by the Respondentin this proceeding to justify this unilateral action taken without any notice to theUnions.By this conduct the Respondent violated Section 8(a)(5) of the Act.All the foregoing actions by the Respondent constitute a pattern of conduct de-signed to undermine the representative status of the Unions and to break the strike.The Respondent must reasonably have expected that the news of its illegal actionsconducted by direct and open solicitation of strikers accompanied by promises ofpay increases would inevitably reach the Unions, as indeed it did.The Respondentmust also reasonably have understood that the Unions confronted by these circum-stances to save face with the employees on strike and to preserve their representativestatus would have to insist that they receive in any settlement with the Respondentno less than those benefits freely conferred by the Respondent on other employeeswho had not joined the strike. It is unrealistic to expect that a labor organizationin these circumstances would take less for employees supporting its strike.Whileit is uncertain when or on what terms the parties might have resolved their differences,essentially over wages, and have reached on agreement terminating the strike hadthe Respondent not engaged in its misconduct, it is clear that after commission ofthe aforesaid unlawful conduct the Respondent created a situation in which the strikecould not be ended short of an agreement granting strikers the same wage increases1ClintonFoods,Inc,112 NLRB 239. TRINITY VALLEY IRON AND STEEL COMPANY425unilaterally conferred by the Respondent on nonstrikers.This, obviously, the Re-spondent had not intended doing.No such offer had ever been made to the Unionsduring the negotiations, and when on August 10, 1959, the Unions asked that theincreases be extended to strikers they were flatly turned down.Even more, theRespondent sought to obscure its actions by withholding the meaningful pay datarequested by the Unions thus emphasizing the futility of the Unions' effort to securethe increase for strikers.Necessarily, the Respondent by its deliberate unlawfulconduct aggravated its differences with the Unions and created a new and seriousimpediment to settlement of the strike with the net result that the strike, economicin origin, was, as alleged in the complaint, prolonged and consequently converted intoan unfair labor practice strike.The record shows that the Respondent's misconductwas committed substantially within 3 weeks after the strike started on June 8, 1959.I therefore find that the strike was converted into an unfair labor practice strike onor before June 30, 1959.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it shall be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.As theRespondent on June 27, 1959, and at all times thereafter has refused to bargaincollectively with the Unions as the certified representative of its employees in anappropriate unit with the good faith required by the Act, it will be recommendedthat the Respondent, upon request, bargain collectively with the Unions, and, ifan understanding is reached, embody such understanding in a signed agreement.It has also been found that the strike by the Respondent's employees which wasin progress at the time of the hearing was prolonged by the Respondent's unfairlabor practices and thereby on June 30, 1959, was converted to an unfair laborpractice strike.Employees who were on strike on that date and thereafter thusbecame unfair labor practice strikers who were entitled to reinstatement uponapplication irrespective of whether theirpositionshave been filled by the Respond-ent's hire of other employees as replacements for them.Accordingly, in order torestore thestatus quoas it existed prior to conversion of the strike on June 30, 1959,and thereby to effectuate the policies of the Act, it will be recommended that theRespondent shall, upon application, offer reinstatement to their former or substan-tially equivalentpositions,without prejudice to their seniority or other rights andprivileges, to all their employees who were on strikeon and afterJune 30, 1959,dismissing, if necessary, any persons hired after that date. It is also recommendedthat the Respondent be ordered to make whole those employees who were on strikeon and after June 30, 1959, for any loss of pay they may have suffered or may sufferby reason of the Respondent's refusal, if any, to reinstate them, by payment toeach of thema sumof money equal to that which he normally would have earnedaswages during the period from 5 days after the date on which he applied forreinstatement,to the date of Respondent's offer of reinstatement.Loss of payshall be computed on a quarterly basis inthe mannerestablished by theBoard inF.W. Woolivorth Company,90 NLRB 289;N.L.R.B. v. Seven-Up Bottling Com-pany of Miami, Inc.,344 U.S. 344.In view of the nature of theunfairlabor practices committed, the commissionof similar and other unfair labor practices may reasonably be anticipated. I shalltherefore recommend that the Respondent be orderedto cease anddesist from inany manner infringingupon the rights guaranteed its employees by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Trinity ValleyIron and Steel Company, a Division of C. C Griffin Manu-facturing Company, Inc., is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. International Molders & Foundry Workers Union of North America, AFL-CIO,Local No. 9, and Lodge 1591, International Association of Machinists, AFL-CIO,are labor organizations within the meaning of Section 2(5) of the Act.3.The aforesaid labor organizations were during the Respondent's payroll periodending June 27, 1959, and have at all times thereafter been the jointly certifiedexclusive bargaining representative of the Respondent's employees for the purposesof collective bargaining within the meaning of Section 9(a) of the Act in thefollowing appropriate unit:All production and maintenance employees at the Respondent's Fort Worth, Texas,plant, exclusive of office clerical employees, over-the-road truckdrivers, guards,professional employees, the shipping clerk, the patternmaker, and supervisoryemployees as defined in the Act.4.By failing and refusing at all times since the unilateral grant of a pay increaseto nonstriking employees during its June 27, 1959, payroll period to bargain col-lectivelywith the aforesaid labor organization as the exclusive representative ofthe employees in the foregoing appropriate unit the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(5) and(1) of the Act.5.By directly soliciting the abandonment of their strike by its employees, byinducing them to abandon their strike by promises of benefit, and by requesting anemployee to solicit the abandonment of the strike by his fellow employees theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Kit Manufacturing CompanyandUnited Steelworkers of Amer-ica,AFL-CIOandBlue Mountain District Council,Lumber &Sawmill Workers,AFL-CIO.Cases Nos. 19-CA-1742,19-CA-1766, and 19-CA-1816.April 27, 1960DECISION AND ORDEROn January 6, 1960, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices,and recommending that it cease and desist therefromand take certain affirmative action,as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint.Thereafter,the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthese cases to a three-member panel[Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief,and the entire record in this127 NLRB No. 62.